UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6533



CHARLES RICHARD RILEY,

                                            Petitioner - Appellant,

         versus


GEORGE DEEDS; MIKE SPRADLING; RICHARD A.
YOUNG; RON ANGELONE; G. JOHNSON; UNKNOWN
PARTIES,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-172-R)


Submitted:   September 25, 1997          Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Richard Riley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court. Riley
v. Deeds, No. CA-97-172-R (W.D. Va. Mar 18, 1997). Appellant's

motion for a default judgment is denied. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2